Case 1:20-cv-01449-SDG Document 4-7 Filed 04/03/20 Page 1 of 12



                         EXHIBIT 6
        Case 1:20-cv-01449-SDG Document 4-7 Filed 04/03/20 Page 2 of 12




                 DECLARATION OF LAURA G. RIVERA, ESQ.


I, Laura Rivera, Esq., hereby declare under the penalty of perjury pursuant to 28

U.S.C. § 1746:

   1. I make this declaration based on my personal knowledge except where I

have indicated otherwise.     If called as a witness, I could and would testify

competently and truthfully to these matters.


   2. I am the Director of the Southeast Immigrant Freedom Initiative of the

Southern Poverty Law Center (“SIFI”). SIFI represents people confined inside

three Georgia detention centers: the Irwin County Detention Center (“Irwin”) in

Ocilla, Georgia; the Folkston ICE Processing Center (“Folkston”) in Folkston,

Georgia; and the Stewart Detention Center (“Stewart”) in Lumpkin, Georgia.

Collectively, these detention centers may confine up to 4,000 people at any given

time.


   3. SIFI focuses on winning clients’ release from ICE custody. Nearly 100

percent of our clients are in detention. Most of SIFI’s advocacy occurs before the

Executive Office for Immigration Review and U.S. Immigration and Customs and

Enforcement (“ICE”). We have four teams in Georgia, one each at Irwin, Folkston,

and Stewart, and a headquarters in Decatur with staff that operates a hotline and

manages program operations.

                                         1
       Case 1:20-cv-01449-SDG Document 4-7 Filed 04/03/20 Page 3 of 12




   4. SIFI has represented hundreds of people confined inside of Irwin, Folkston,

and Stewart since it launched in April 2017. We have many clients inside all three

of these detention centers right now, and many more who are contacting us to ask

for our help. Even since the outbreak of the COVID-19 pandemic, our staff

continue to make in-person visits regularly and to speak with clients and potential

clients by video teleconference (“VTC”) or phone. What we are witnessing first-

hand and learning in conversations with detained individuals reveals a grossly

deficient response by government officials and private contractors to stem the

spread of the virus.


                       Irwin Detention Center, Ocilla, Georgia


   5. Irwin has a capacity to confine up to 780 people at any given time. It is

operated by private prison contractor LaSalle Corrections. It confines men and

women under the custody of ICE, the U.S. Marshals Service, and Irwin County.


   6. About two years ago, I conducted a stakeholder tour of Irwin. ICE agents

and LaSalle Corrections staff walked a small group of us through parts of the

facility, including a medical wing. They allowed us to view from the outside two

housing units and the dining hall. The observations I make here come from notes I

made at the time.




                                          2
       Case 1:20-cv-01449-SDG Document 4-7 Filed 04/03/20 Page 4 of 12




    7. Irwin has several housing units. I know of four in particular: Echo, Fox,

Alpha, and Charlie. Echo and Fox are newer towers with cell-block-style pods.

Each pod has cells that hold between two and four people. I saw the Echo and Fox

units from a Panopticon-style observation room. Officials told us that Alpha and

Charlie are older and are “open dorm” style. They said each had six dorm areas,

and that each dorm area could hold up to about 100 people. I requested to see the

Alpha and Charlie units, because many women had complained of unsanitary

conditions there, but the officials refused to show them to us.


    8. Officials told us Irwin has two medical wings, segregated by sex. We went

inside one of the medical wings. The male medical unit contains two cells for

medical housing; the female side has three medical housing cells. We also saw the

outside of one of Irwin’s two “special housing units,” cell-block-style units where

people could be confined for disciplinary reasons, medical reasons, or for

protective custody. The warden told us each could hold up to 100 people.


    9. For years, advocates have published findings from investigations

documenting medical neglect and deficient hygiene and sanitation protocols at

Irwin. 1 Those reports show a pattern of detained individuals waiting weeks to be


1
 Azadeh Shahshahani and Priyanka Bhatt, Report to U.S. Commission Civil Rights (May 13,
2019), available at: https://projectsouth.org/wp-content/uploads/2019/05/Comment-to-U.S.-
Commision-on-Civil-Rights-Georgia-Detention-Centers.pdf; Laura Rivera, “No End in Sight,”

                                             3
        Case 1:20-cv-01449-SDG Document 4-7 Filed 04/03/20 Page 5 of 12




seen by a facility health care provider, insufficient supply of soap, and the issuance

of used undergarments. In my prior role as Advocacy Attorney for SIFI, I

represented several people who suffered medical neglect at Irwin. One client had

complications after a miscarriage and suffered severe pain for months—and lasting

injuries—due to her custodians’ failure to provide her with adequate health care.

Another was held in solitary confinement for months in retribution for questioning

the inadequate mental health care he was receiving there.


   10.Reports SIFI staff have received from people inside Irwin in recent weeks

mirrors the past pattern, even as concerns mount that COVID-19 is spreading

among people confined there. This week, an Irwin-based SIFI attorney received

two letters from women inside detailing conditions that directly undermine ICE’s

representations that the agency is applying appropriate public health protocols

inside its facilities. One writer described being confined inside of a unit with 50

bunkbeds squeezed two to three feet from one another. Their blankets are washed

once a month. They are given two rolls of toilet paper per week. Each week, they

get three bars of soap, about 3 inches by 2 inches. The underwear they are issued is

used. The showers are moldy and they do not get adequate cleaning solvents

despite requesting them. Guards enter the unit without masks. At mealtime, they


(Oct. 3, 2018), available at: https://www.splcenter.org/20181003/no-end-sight; Eunice Cho and
Paromita Shah. “Shadow Prisons” (Nov. 2016), available at: bit.ly/2GtLWcT.

                                              4
       Case 1:20-cv-01449-SDG Document 4-7 Filed 04/03/20 Page 6 of 12




are not using disposable cups. There are people with fever and cough who have

requested sick call, only to wait three to four days. When some of the women

raised concerns with facility officials, they were threatened with “lockdown.”


   11.The other writer reported similar conditions. She expressed concern with

guards entering and exiting the facility, potentially exposing detained people like

her to the coronavirus. She reported that the guards do not wear masks or gloves.

Women who are detained with her who have asthma have not gotten inhalers. The

shower curtains have larvae growing on them.


   12.Several people inside Irwin who have contacted our hotline over the past

two weeks report not getting information about coronavirus or how to prevent its

spread. In four calls logged on March 19 and 26, all four callers denied having

gotten any information about coronavirus from ICE or guards. One caller had

heard rumors about a person at Irwin having contracted the virus. Another stated

“we are sitting ducks.” Another stated that he had high blood pressure but had

stopped getting medication for it at Irwin. Another said at least one person inside

his housing unit was coughing, and the cough was worsening, but that person had

not been removed from his housing unit at the time of the call.


   13.Separately, a detained individual who works in the kitchen reported there

were confirmed cases of COVID-19 inside the facility and that it was under

                                         5
       Case 1:20-cv-01449-SDG Document 4-7 Filed 04/03/20 Page 7 of 12




quarantine. In terms of precautions, the only one he reported was that he and other

kitchen workers have been instructed to replace plastic ware with paper plates. The

man, who suffers from diabetes and high blood pressure, expressed concern that he

would be at higher risk of contracting the virus and experiencing respiratory

complications. He asked SIFI for help getting out to avoid getting infected.


              Folkston ICE Processing Center, Folkston, Georgia


   14.Folkston, a detention center operated by GEO Group, may confine more

than 1,100 people for ICE at any given time. Over the past two weeks, seven

callers have reported limited access to hygiene products or information about the

coronavirus. Only one, a man with a history of stroke, said he had received any

information, and that was to maintain cleanliness. However, he said the only soap

he has is for showering.


   15.Another caller reported delays in receiving medical attention, including

waits of five to six days to see medical staff after initiating a request. At least one

person inside of his housing unit had symptoms like coughing, fever, or shortness

of breath; this person had not been removed from the caller’s housing unit as of the

time of his call. Another caller reported flu-like symptoms and had been waiting

for more than a day since he requested a medical appointment. Another caller

stated he felt sick due to the lack of ventilation inside the detention center. He

                                          6
       Case 1:20-cv-01449-SDG Document 4-7 Filed 04/03/20 Page 8 of 12




reported being aware of the coronavirus outbreak, and expressed fear of

contracting the virus because he thought the detention center most likely would not

provide proper medical treatment.


   16.The increased demand on medical services that is sure to come inside

Folkston will strain their limited resources. For example, a Folkston-based SIFI

staff member reported having witnessed ICE having to procure medical equipment

locally. The staff member observed an ICE agent walk into the Folkston lobby

from the parking lot and deliver a box with a thermometer to the front entry staff.

The ICE officer said he had driven to several different drugstores to find

thermometers because they were sold out.


                 Stewart Detention Center, Lumpkin, Georgia


   17.Stewart, a detention center operated by private prison company CoreCivic, is

one of the biggest ICE facilities in the country, having a capacity to confine some

2,000 people at a given time. Just as I did at Irwin, about two years ago, I

conducted a stakeholder tour of Stewart. I saw the spaces they used to process new

arrivals, or “intake.” They used two spaces: a large open space with garments and a

computer station, and a hallway with a couple of cells where some people are held,

including those who request medical attention. I saw one holding cell in use near

entrance to intake and it was overcrowded. I specifically noted that the time that it

                                         7
        Case 1:20-cv-01449-SDG Document 4-7 Filed 04/03/20 Page 9 of 12




concerned me to think about how this protocol could exacerbate potential

infectious disease spread.


    18.To request medical assistance, detainees must be awake around 4 a.m., when

guards go past each pod in each unit and call out for detainees feeling sick. In

2018, there was no way to request medical attention in writing. Detainees who

respond are then brought to the intake area to be seen by a licensed practical nurse

or registered nurse. If the detainee needs additional medical attention, they are

taken to the medical unit and must wait in a waiting room there. Upon entering the

medical unit on my tour, a man in the waiting room said to us, “nos están tratando

mal,” or, they’re mistreating us. Past the waiting room was a hallway with three

rooms for patient consultations. At the time of our visit, the medical unit was under

construction; we were told that they were building more consultation rooms.


    19.Published reports have documented chronic shortages in Stewart’s medical

staff. 2 Notes from an investigation by the U.S. Department of Homeland Security’s

Office of the Inspector General reflect that in an interview with the facility’s chief

medical officer, the Health Service Administrator, he reported chronic shortages of

almost all medical staff positions. He also reported an extreme shortage of


2
 Elly Yu, “Exclusive: An ICE Detention Center’s Struggle With ‘Chronic’ Staff Shortages,”
(May 31, 2018), available at: https://www.wabe.org/exclusive-an-ice-detention-centers-struggle-
with-chronic-staff-shortages/.

                                               8
      Case 1:20-cv-01449-SDG Document 4-7 Filed 04/03/20 Page 10 of 12




ambulance services such a rural setting, and that if there is a serious medical

emergency, only a few community resources are available. I reviewed those notes.

Though the investigation dates back to 2016, I have every reason to believe that

Stewart continues to be plagued by understaffing.


   20.Over the past two weeks, Lumpkin-based SIFI staff who have made in-

person visits to Stewart report spotty use by staff of personal protective equipment.

Some but not all CoreCivic staff wore gloves; no staff wore masks. The volume of

staff traffic in and out of the facility continued without noticeable change. One

SIFI staff member asked CoreCivic personnel whether staff considered vulnerable

could stay home, and was told they knew nothing about that.


   21.Reports from more than a dozen callers inside Stewart over the past two

weeks reflect uncertainty about the handling of sick people at Stewart and growing

alarm over the impossibility of social distancing inside the walls of Stewart.


   22.One caller reported a sore throat, dizziness, and diarrhea. He said that people

who are seen coughing and going to a medical appointment are simply returned to

the general population instead of isolated. One caller reported feeling numbness in

his left arm and pressure on his chest. Another noted that detainees with symptoms

are afraid to report them because of fears of being placed in segregation, where a

number of detainees have died by suicide. Another reported that people who are

                                          9
      Case 1:20-cv-01449-SDG Document 4-7 Filed 04/03/20 Page 11 of 12




sick might not ask for a medical appointment because they do not believe they will

be treated with appropriate measures. Another reported that ICE had attempted to

deport him on March 16, but his country was not accepting deportees and so he

was returned to Stewart.


   23.Another caller said he asked facility staff or ICE about social distancing,

only to be told that does not apply to them because they are in detention. Another,

a man with hepatitis, said he had bought himself soap and that it is impossible to

stay separated from others inside the detention center.


   24.SIFI has also received letters from a group of men inside Stewart requesting

our help to get out in light of concerns about COVID-19. In the letter, the men,

who refer to themselves at Cubans Together for Liberty, stated that Stewart is not

ready to confront an epidemic of this nature. They lament being confined against

their will and asked us to do something as soon as possible to prevent something

terrible from occurring inside Stewart.


   25.Today, on April 2, 2020, I spent some time with a SIFI client who was

released from Stewart yesterday. He told me about conditions inside Stewart. He

was confined in a unit with nearly 70 people. His bunk bed was less than one meter

from the others in the row. All of the occupants of the unit shared only three

toilets. Their access to hygiene supplies was limited to the box of foam soap

                                          10
Case 1:20-cv-01449-SDG Document 4-7 Filed 04/03/20 Page 12 of 12
